DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
4.	Claim 4 is objected to because of the following informalities:  Line 2 states “plurlity” and should be replaced with “plurality”.  Appropriate correction is required.

5.	Claim 5 is objected to because of the following informalities:  Line 2 states “plurlity” and should be replaced with “plurality”.  Appropriate correction is required.

6.	Claim 12 is objected to because of the following informalities:  Line 2 states “plurlity” and should be replaced with “plurality”.  Appropriate correction is required.

7.	Claim 16 is objected to because of the following informalities:  Line 2 states “plurlity” and should be replaced with “plurality”.  Appropriate correction is required.

8.	Claim 20 is objected to because of the following informalities:  Line 2 states “plurlity” and should be replaced with “plurality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “affirmative determination” in claims 9 and 17 are a relative term which renders the claim indefinite. The term “affirmative determination” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is confusing as to how sending notifications to nodes that the one or more target ports in standby mode is responsive to affirmative determination.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
12.	Claims 1-13 are drawn to a memory.
As per claim 1, the specification does not provide a clear definition for the claimed “memory”. A Broadest reasonable interpretation for the term “memory” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory memory”.
Claims 2-13 are rejected based on their dependency of claim 1.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3, 7, 8, 11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US Patent No. 8,751,698 B1 hereinafter “Sachdev”) in view of Tawri et al. (US Patent No. 7,778,157 B1 hereinafter “Tawri”).
Referring to claim 1, Sachdev discloses an apparatus comprising (Sachdev – Fig. 14, computer 1435.): 
at least one processing device comprising a processor coupled to a memory (Sachdev – Fig. 14, processor 1480 coupled to memory 1490.); 
wherein the at least one processing device is configured (Sachdev – Fig. 14, processor 1480.): 
to receive multi-pathing settings from a plurality of nodes of one or more clusters (Sachdev – col. 4, lines 34-55 disclose a management framework using a consolidator 140, managers 150 and a GUI 160 to collect and store path information 135 from the hosts 110. Fig. 9 shows a plurality of hosts grouped together in a host group called “Finance”.); 
to identify at least one group of the plurality of nodes belonging to a same cluster of the one or more clusters (Sachdev – Fig. 9 shows a plurality of hosts grouped together in a host group called “Finance”.).
Sachdev fails to explicitly disclose the at least one processing device is configured to identify a master node of the at least one group of nodes; and to deliver at least a portion of the multi-pathing settings of the master node to one or more remaining nodes of the at least one group of nodes.
Tawri discloses the at least one processing device is configured to identify a master node of the at least one group of nodes (Tawri – Fig. 4 & col. 9, lines 64-65 disclose node 130 is the designated master node of the plurality of nodes.); and to deliver at least a portion of the multi-pathing settings of the master node to one or more remaining nodes of the at least one group of nodes (Tawri – Fig. 6, step 665 disclosing master node transmits failover instructions to several nodes.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Tawri’s teachings with Sachdev’s teachings for the benefit of obtaining tools that allow a quicker or more streamlined failover process in a clustered environment (Tawri – col. 2, lines 59-61).

Referring to claim 2, Sachdev and Tawri disclose the apparatus of claim 1 wherein the at least one processing device comprises a multi-pathing management appliance (Tawri – col. 4, lines 41-44 disclose the port identifier management tool could be implemented on a device separate from the cluster nodes.).

Referring to claim 3, Sachdev and Tawri disclose the apparatus of claim 1 wherein the plurality of nodes comprise respective ones of a plurality of host devices (Sachdev – Fig. 1, plurality of hosts 110.), each respective host device being configured to communicate over a network with a storage system (Sachdev – Fig. 1, plurality of hosts 110 communicate over SAN 180 with storage system 190.), and comprising a multi-path input-output driver configured to control delivery of a plurality of input-output operations from the host device to the storage system over selected ones of a plurality of paths through the network (Sachdev – Fig. 1, each host of the plurality of hosts 110 have a multi-pathing driver 120.).

Referring to claim 7, Sachdev and Tawri disclose the apparatus of claim 3 wherein each multi-path input-output driver is further configured: to collect the multi-pathing settings corresponding to its host device (Sachdev – Fig. 1, each host of the plurality of hosts 110 have a multi-pathing driver 120 collecting multi-pathing driver commands.); and to collect a cluster identifier corresponding to its host device (Sachdev – Fig. 9 shows a plurality of hosts grouped together in a host group called “Finance”.).

Referring to claim 8, Sachdev and Tawri disclose the apparatus of claim 3 wherein each multi-path input-output driver (Sachdev – Fig. 1, each host of the plurality of hosts 110 have a multi-pathing driver 120.) is further configured to apply the multi-pathing settings of the master node on its corresponding host device (Tawri – Fig. 6, step 665 disclosing master node transmits failover instructions to several nodes.).

Referring to claim 11, Sachdev and Tawri disclose the apparatus of claim 1 wherein: the at least one processing device is further configured to receive respective cluster identifiers from the plurality of nodes (Sachdev – Fig. 9 shows the storage path management application displaying the ability to show a plurality of hosts that can be organized into created host groups.); and in identifying the at least one group of group of nodes, the at least one processing device is configured to assign respective ones of the plurality of nodes having a same cluster identifier to the same cluster (Sachdev – Fig. 9 shows a plurality of hosts 914 grouped together in a host group called “Finance”.).

Referring to claims 14 and 18, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 19, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

15.	Claims 4-6, 12, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev in view of Tawri, and further in view of Contreras et al. (US Patent No. 9,229,656 B1 hereinafter “Contreras”).
Referring to claim 4, Sachdev and Tawri disclose the apparatus of claim 3 wherein the multi-pathing settings received from respective ones of the plurality of nodes (Sachdev – col. 4, lines 34-55 disclose a management framework using a consolidator 140, managers 150 and a GUI 160 to collect and store path information 135 from the hosts 110. Fig. 9 shows a plurality of hosts grouped together in a host group called “Finance”.), however, fail to explicitly disclose comprising a mapping of respective ones of a plurality of storage devices of the storage system to respective ones of a plurality of pseudo storage device names.
		Contreras discloses a mapping of respective ones of a plurality of storage devices of the storage system to respective ones of a plurality of pseudo storage device names (Contreras – col. 6, lines 4-22 disclosing mapping a source LUN to a pseudoname.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Contreras’ teachings with Sachdev and Tawri’s teachings for the benefit of an improved technique migrating data from a source LUN (logical unit) to a target LUN manages control I/O's in a manner that depends on the current state of data migration and on whether the control I/O's specify that reservation information for a LUN is to be set or queried (Contreras – Abstract).

Referring to claim 5, Sachdev and Tawri disclose the apparatus of claim 3 wherein the multi-pathing settings of the master node (Tawri – Fig. 6, step 665 disclosing master node transmits failover instructions.), however, fail to explicitly disclose comprising a mapping of respective ones of a plurality of storage devices of the storage system to respective ones of a plurality of pseudo storage device names.
Contreras discloses a mapping of respective ones of a plurality of storage devices of the storage system to respective ones of a plurality of pseudo storage device names (Contreras – col. 6, lines 4-22 disclosing mapping a source LUN to a pseudoname.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Contreras’ teachings with Sachdev and Tawri’s teachings for the benefit of an improved technique migrating data from a source LUN (logical unit) to a target LUN manages control I/O's in a manner that depends on the current state of data migration and on whether the control I/O's specify that reservation information for a LUN is to be set or queried (Contreras – Abstract).

Referring to claim 6, Sachdev, Tawri and Contreras disclose the apparatus of claim 5 wherein the multi-pathing settings of the master node further comprise at least one of an input-output operation policy, a failover policy and a load balancing policy (Tawri – Fig. 6, step 665 disclosing master node transmits failover instructions to several nodes.).

Referring to claim 12, Sachdev and Tawri disclose the apparatus of claim 1 wherein the master node multi-pathing settings (Tawri – Fig. 6, step 665 disclosing master node transmits failover instructions.), however, fail to explicitly disclose comprising a mapping of respective ones of a plurality of storage devices of a storage system to respective ones of a plurality of pseudo storage device names.
Contreras discloses a mapping of respective ones of a plurality of storage devices of the storage system to respective ones of a plurality of pseudo storage device names (Contreras – col. 6, lines 4-22 disclosing mapping a source LUN to a pseudoname.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Contreras’ teachings with Sachdev and Tawri’s teachings for the benefit of an improved technique migrating data from a source LUN (logical unit) to a target LUN manages control I/O's in a manner that depends on the current state of data migration and on whether the control I/O's specify that reservation information for a LUN is to be set or queried (Contreras – Abstract).

Referring to claim 13, Sachdev, Tawri and Contreras disclose apparatus of claim 12 wherein the at least one processing device is further configured (Sachdev – Fig. 14, processor 1480.): 
to detect one or more additional storage devices in the storage system (Sachdev – col. 10, lines 2-4 disclose the storage path management application 800 provides interfaces for viewing LUNs and individual paths to each LUN.); 
to collect from the master node (Tawri – Fig. 4 & col. 9, lines 64-65 disclose node 130 is the designated master node of the plurality of nodes.) an additional mapping of respective ones of the one or more additional storage devices (Sachdev – Fig. 1, receiving storage path information 135.) to respective ones of one or more additional pseudo storage device names (Contreras – col. 6, lines 4-22 disclosing mapping a source LUN and a target LUN to pseudonames.); and 
to deliver the additional mapping to the one or more remaining nodes of the at least one group of nodes (Tawri – Fig. 6, The master node sends failover instructions in act 665 to the several nodes that communicate with the LUN. In act 670, in response to the failover instructions, each of the several nodes de-assigns the corresponding WWPN identifier from the first communications port on the node. In act 680, in response to the failover instructions, each of the several nodes assigns the corresponding WWPN identifier to a second communications port on the node).

Referring to claims 16 and 20, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

16.	Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev in view of Tawri, and further in view of Kodama (US Pub. No. 2006/0031594 A1 hereinafter “Kodama”).
Referring to claim 9, Sachdev and Tawri disclose the apparatus of claim 3, however, fail to explicitly disclose wherein the at least one processing device is further configured: to poll the at least one group of nodes to determine whether one or more target ports of the storage system is in standby mode; and to send notifications to respective nodes of the at least one group of nodes that the one or more target ports is in standby mode responsive to an affirmative determination.
	Kodama discloses to poll the at least one group of nodes to determine whether one or more target ports of the storage system is in standby mode (Kodama – claim 24 discloses executing clustering software to monitor the operational state of the other host system, wherein the first host system is active and the second host system is in standby mode.); and to send notifications to respective nodes of the at least one group of nodes that the one or more target ports is in standby mode responsive to an affirmative determination (Kodama – Par. [0134] discloses each host 1501, 15132 includes respective cluster software 150109, 151309. In this embodiment, however, the cluster software is configured for ACTIVE-SLEEP operation (also known as active/passive mode). In this mode of operating a cluster, one host is active (e.g., host 1501), the other host (e.g., host 15013) is in a standby mode. Thus, from the point of view of storage access, there is only one active host. When the standby host detects or otherwise determines that the active host has failed, it then becomes the active host.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kodama’s teachings with Sachdev and Tawri’s teachings for the benefit of providing for disaster recovery using redundant data replication (Kodama – par. [0130]).

Referring to claim 10, Sachdev and Tawri disclose the apparatus of claim 3, however, fail to explicitly disclose wherein the at least one processing device is further configured: to receive an input indicating that one or more target ports of the storage system is in standby mode; and to send notifications to respective nodes of the at least one group of nodes that the one or more target ports is in standby mode.
Kodama discloses to receive an input indicating that one or more target ports of the storage system is in standby mode (Kodama – claim 24 discloses executing clustering software to monitor the operational state of the other host system, wherein the first host system is active and the second host system is in standby mode.); and to send notifications to respective nodes of the at least one group of nodes that the one or more target ports is in standby mode (Kodama – Par. [0134] discloses each host 1501, 15132 includes respective cluster software 150109, 151309. In this embodiment, however, the cluster software is configured for ACTIVE-SLEEP operation (also known as active/passive mode). In this mode of operating a cluster, one host is active (e.g., host 1501), the other host (e.g., host 15013) is in a standby mode. Thus, from the point of view of storage access, there is only one active host. When the standby host detects or otherwise determines that the active host has failed, it then becomes the active host.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kodama’s teachings with Sachdev and Tawri’s teachings for the benefit of providing for disaster recovery using redundant data replication (Kodama – par. [0130]).

Referring to claim 17, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181